                                                                         ,:-1L.co
                                                                         ocr     "
                IN THE UNITED STATES DISTRICT COURT c18 r1c      l l 20/9
                    FOR THE DISTRICT OF MONTANA       D;str;~8af;:r,;ctc0
                         MISSOULA DIVISION                  M;Ssou,~ntana u



UNITED STATES OF AMERICA,                             CR 19-06-M-DWM

               Plaintiff,

      V.                                                    ORDER

JAY CURTIS TUDOR,

                 Defendant.


       The United States has moved to dismiss the indictment in this case with

prejudice pursuant to Federal Rule of Criminal Procedure 48(a). Upon review of

the motion and good cause appearing,

      IT IS ORDERED that the motion (Doc. 4) is GRANTED. The indictment is

DISMISSED with prejudi~

      DATED this oll..day of October, 2019.




                                       Donald      . Mol oy, District Judge
                                                States D strict Court

                                          l
